 


109 HR 2823 IH: Police Security Protection Act
U.S. House of Representatives
2005-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2823 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for a nonrefundable tax credit for law enforcement officers who purchase armor vests, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Police Security Protection Act. 
2.Credit for an armor vest purchase 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25B the following new section: 
 
25C.Purchase of an armor vest by a law enforcement officer 
(a)Allowance of creditIn the case of an individual who is a law enforcement officer or private security officer, there shall be allowed as a credit against the tax imposed by this chapter an amount equal to 100 percent of the amount paid by the taxpayer for the purchase of an armor vest. 
(b)Limitations 
(1)Maximum creditThe credit allowed under subsection (a) shall not exceed $1,200 for each law enforcement officer. 
(2)Carryforward of unused creditsIf the credit allowable under subsection (a) for any taxable year exceeds the limitation imposed by section 26(a) for such taxable year reduced by the sum of the credits allowable under this subpart (other than this section and section 23) and section 27 for such taxable year, such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such taxable year. 
(c)Definitions and special rules 
(1)Law enforcement officer 
(A)In generalThe term law enforcement officer means any officer, agent, or employee of the United States or any State, territory, or political subdivision thereof as authorized by law or by a Government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of Federal, State, territorial, or local criminal law. 
(B)Certain individualsSuch term includes— 
(i)a sworn correctional officer of the United States or any State, territory, or political subdivision thereof as authorized by law, and 
(ii)a private campus or educational institution security officer who has been granted special police powers under law. 
(2)Private security officerThe term private security officer means an individual employed at the time of the purchase of the armor vest at least 25 hours per week as a private security officer. 
(3)Armor vestThe term armor vest means— 
(A)body armor, Type I or Type II–A, which protects against .357 Magnum jacketed soft point bullets, with nominal masses of 10.2 g (158 gr) impacting at a velocity of 381 meters (1250 feet) per second or less, and 9mm full metal jacketed bullets, with nominal masses of 8.0 g (124 gr), impacting at a velocity of 332 meters (1080 feet) per second or less, or 
(B)body armor which exceeds the specifications stated in subparagraph (A), and which the law enforcement officer’s agency or department permits the officer to wear on duty. 
(4)Special ruleIn the case of a private security officer, no credit shall be allowed under subsection (a) with respect to an armor vest unless such vest is purchased exclusively for use as a private security officer.. 
(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25B the following new item: 
 
 
Sec. 25C. Purchase of an armor vest by a law enforcement officer.  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
 
